Citation Nr: 0724817	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-03 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a lung disability to 
include chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1975 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which denied 
a claim for service connection for a lung disability to 
include COPD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a lung 
disability.  He essentially contends that he was diagnosed 
with pneumonia during service, which caused lung damage that 
has led to his currently diagnosed COPD.  See Appellant's 
Brief, July 2007. 

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim. Specifically, this 
issue must be remanded in order to attempt to obtain 
additional records from the period in which the veteran 
served in the Oklahoma Army National Guard. 

The veteran's service medical records for the period of 
February 1975 to January 1977 are associated with the claims 
folder.  These records reflect that the veteran was treated 
for pneumonia during service, beginning as early as February 
18, 1975.  The claims folder also contains a February 5, 
1977, examination indicating that the veteran enlisted in the 
Oklahoma Army National Guard.  

The veteran's representative contends that the claims folder 
lacks additional medical records from his time in the 
Oklahoma Army National Guard.  See Appellant's Brief, July 
2007.  VA has an obligation under the Veterans Claims 
Assistance Act (VCAA) to associate all relevant records in 
VA's possession with the claims file of a veteran.  38 C.F.R. 
§ 3.159 (2006).  Therefore, the case must be remanded in 
order to locate any outstanding records from the veteran's 
service in the Oklahoma Army National Guard, beginning in 
February 1977.

Accordingly, the case is REMANDED for the following action:

1.	Obtain the veteran's medical records 
from his service in the Oklahoma Army 
National Guard, beginning in February 
1977.  In addition, the dates of his 
periods of active duty for training and 
inactive duty training should be 
identified.

2.  Then, the RO/AMC should readjudicate 
the claim.  In the event that the claim 
is not resolved to the satisfaction of 
the veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

